ACCEPTED
                                                                                       04-14-00050-CR
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                  4/14/2015 9:59:08 AM
                                                                                         KEITH HOTTLE
                                                                                                CLERK

                                NO. 04-14-00050-CR

TAYLOR RAE ROSENBUSCH                   §         IN THE FOURTH DISTRICT
                                                                   FILED IN
                                                                4th COURT OF APPEALS
                                        §                        SAN ANTONIO, TEXAS
                                        §                       4/14/2015 9:59:08 AM
      VS.                               §         COURT OF   APPEALS
                                                                  KEITH E. HOTTLE
                                        §                               Clerk
                                        §
STATE OF TEXAS                          §         SAN ANTONIO, TEXAS


                     MOTION FOR EXTENSION OF TIME
                         TO FILE STATE’S BRIEF

TO THE HONORABLE JUDGES OF THE FOURT COURT OF APPEALS:
     NOW COMES Nicholas “Nico” LaHood, Criminal District Attorney of

Bexar County and Counsel for the State of Texas, and files this Motion asking that

the Court extend the time for filing the State’s brief.

       Appellant was found guilty on two charges of intoxication manslaughter.

She was sentenced to 12 years in prison on October 18, 2013. A motion for a new

trial was timely filed on November 15, 2013. The notice of appeal was filed on

January 14, 2014.       The reporter’s record was filed on December 10, 2014.

Appellant filed her brief on February 10, 2015. The State’s brief was due April 13,

2015. This is the State’s second motion for extension and the State requests a 30

day extension to May 13, 2015.

      This extension is not sought for the purpose of delaying this appeal. State

requests an extension for the following reasons:

      1) Counsel would like more time to research and write the State’s brief.


                                         1 of 3
         2) Counsel was out of the office from April 8-13, 2015 for training.
         3) Counsel recently filed the following brief in the First Court of Appeals:
              a. Roland Alvarado v. State, 01-14-00547-CR
         4) Counsel recently filed the following briefs in the Fourth Court of
            Appeals:
              a. Kayela McClintick v. State, 04-14-00645CR
              b. Andres Juarez v. State, 04-14-00372-CR
              c. Filiberto Sierra v. State, 04-14-00279-CR
              d. Mark Anthony Garcia v. State, 04-13-00818-CR

          Therefore, counsel respectfully asks the Court to grant this extension time

to file the State’s brief in this case.

         WHEREFORE, PREMISES CONSIDERED, Counsel for the State prays

that the Court grant an extension of time to May 13, 2015 for filing the State’s

brief.

                                                   Respectfully submitted,

                                                   Nicholas “Nico” LaHood
                                                   Criminal District Attorney
                                                   Bexar County, Texas

                                                   /s/ Lauren A. Scott
                                                   _____________________
                                                   Lauren A. Scott
                                                   State Bar No. 24066843
                                                   Assistant Criminal District Attorney
                                                   101 W. Nueva Street
                                                    San Antonio, Texas 78205-3030
                                                   Phone: (210) 335-2885
                                                   Email: lscott@bexar.org




                                          2 of 3
                         CERTIFICATE OF SERVICE

      I, Lauren A. Scott, Assistant District Attorney, Bexar County, Texas, certify

that a copy of the foregoing motion was delivered by e-file e-service to John F.

Carroll, attorney for appellant, on April 14, 2015.

                                                      _/s/ Lauren A. Scott




                                        3 of 3